Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 1 of 9




         EXHIBIT 3
                                      Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 2 of 9




INTEGRATIONS, PRODUCT, ZOOMTOPIA



Introducing Zapps, Bringing Best-of-Breed Apps Into the
Zoom Experience
      Ross Mayﬁeld
      October 14, 2020 · 4 min read




The “best of breed” strategy is an increasingly popular approach when it comes to choosing and suppor ng today’s
workplace applica ons. Its eﬀec veness is limited, however, if your team members can’t access their apps where, when,
and how they need them. We’re introducing Zapps to change that.

Zapps give access to best-of-breed applica ons throughout your Zoom mee ng workﬂow, to be more eﬃcient and
eﬀec ve before, during, and a er your virtual mee ngs, helping to opera onalize your best-of-breed strategy and
enhance produc vity.

Here’s more about how Zapps can transform your Zoom experience to make coming together more produc ve, more
deligh ul, and even more fun.




What are Zapps?
Zapps are apps that you can use within the Zoom pla orm to help improve produc vity and create more engaging
experiences. No more switching between mul ple applica ons on your desktop. Now you can quickly navigate to apps
within the Zoom interface to streamline permissions, grant document accessibility, and collaborate on screen.

The ﬁrst Zapps will be distributed in the Zoom experience by the end of year and open to developers shortly therea er.
Both free and paid Zoom users will have access to these amazing features.

Over 25 launch partners are building Zapps for:

         Collabora on, like Atlassian, Asana, Box, Dropbox, Slack, and Wrike

         Educa on, like Coursera, Kahoot!, and Kaltura

         Enhancing the mee ng and webinar experience and expression, like Cameo, Exer for Exercise classes, and Slido
         for polls and QA                                                                                                /
         Personal produc vity, Case  3:20-cv-07506forDocument
                               like Superhuman                3-3 Filed
                                                      email, Woven      10/26/20 Page
                                                                   for calendaring,    3 offor
                                                                                    Pitch    9 presenta ons, Smartsheet for

         spreadsheets, and Coda for living documents

         Sales and marke ng, like HubSpot, Chorus, and Gong

         Whiteboarding on a Zoom Room touchscreen device, including Lucidspark, Miro, and Mural

         Support and incident response, like ServiceNow and PagerDuty




The beneﬁts of Zapps
Zapps help surface all the applica ons you need to be produc ve and enable the free ﬂow of informa on between teams
before, during, and a er the mee ng.

Think of Zapps as an app store right where you need it most — in a Zoom mee ng, room, chat, webinar, phone call, and
even your contacts directory. Bringing your cri cal applica ons directly into the Zoom experience means you can:

         Access mul ple applica ons directly in the Zoom client

         Easily share the document you’ve been working on, instead of scrambling to ﬁnd it

         Leverage Zapps before, during, and a er your mee ng so you don’t lose informa on or produc vity


For example, you can use the Dropbox Zapp to share the document you’ve been working on. You can put up a poll using
the Slido Zapp. Or you can pull up the Asana Zapp and do status updates on your team projects.

Zapps are also unique in suppor ng the full mee ng workﬂow. A mee ng notes Zapp, for example, can be used
beforehand to prepare the agenda, during to take notes, and a er the mee ng as a summary.




How to use Zapps
You can search and add approved Zapps and integrate them directly into your Zoom account. Based on your own
customiza on, these apps will be available to you on demand across Zoom’s por olio of solu ons.

It’s fast and easy to open a Zapp in a Zoom session:

         Share a Zapp with one click to screen share and get your team on the same page

         Send a Zapp to directly engage everyone in real- me collabora on. If they haven’t added the Zapp yet, they can
         quickly do so and immediately engage on the shared Zapp page

         Discover and use a new Zapp, even on the ﬂy in a mee ng




What developers need to know
Zapps enable third-party developers to create and distribute apps that enrich the Zoom experience and enhance the
mee ng workﬂow to increase produc vity. Developers can submit Zapps to Zoom for tes ng, approval, hos ng, and
publishing. We’ve also designed Zapps to give developers a fast and ﬂexible web view canvas to create word of mouth
and viral distribu on, as well as IT deployment and manageability. To sign for the developer announcements email, visit
zoom.us/zapps.




Summary

                                                                                                                              /
The next genera on of collaboraCase
                                 ve 3:20-cv-07506 Document
                                    app distribu on,       3-3and
                                                     adop on,   Filed 10/26/20 Page
                                                                   engagement,      4 ofwill
                                                                                Zapps    9 transform SaaS workﬂows

and business produc vity. Visit zoom.us/zapps to see our partner demo videos and to stay up to date on the Zapps
launch!




                                      Don’t forget to share this post




You might also like




ZOOMTOPIA                                                                      ,        ,
                                                             CUSTOMER STORIES EVENTS ZOOMTOPIA

Zoomtopia 2020 Recap: Thank You All For an Epic              Our 2020 Innova on Awards Winners Are Making
Virtual Event!                                               an Impact Using Zoom

      Zoom                                                         Janelle Raney
      October 16, 2020 · 9 min read                                October 15, 2020 · 4 min read




          ,
PRODUCT ZOOMTOPIA

UCaaS Pla orm: What’s New for Mee ngs, Phone &
Webinar

      Zoom
      October 14, 2020 · 5 min read




Simpliﬁed video
                                                                       OUR CUSTOMERS LOVE US


                                                                                                                     /
                                             Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 5 of 9
conferencing and messaging
across any device


                                                                                                          ZOOM IS RANKED #1 IN CUSTOMER REVIEWS
   Request a demo                  Buy now




About                                                       Download                                                     Sales
Zoom blog                                                   Mee ngs                                                      1.888.799.9666
Customers                                                   Zoom Rooms Client                                            Contact Sales
Our Team                                                    Zoom Rooms Controller                                        Plans & Pricing
Why Zoom                                                    Browser Extension                                            Request a Demo
Features                                                    Outlook Plug-in                                              Webinars and Events
Careers                                                     iPhone/iPad App
Integra ons                                                 Android App
Partners
Investors
Press
Media Kit
How to Videos




Support
Test Zoom
Account
Support Center
Live Training
Feedback
Contact Us
Accessibillty
Privacy and Security




Language
  English




Copyright © 2020 Zoom Video Communica ons, Inc. All rights reserved. Privacy & Legal Policies | About Ads | Cookie Preferences | Do Not Sell My Personal Informa on




                                                                                                                                                                      /
Zapps | Zoom                                                         https://zoom.us/docs/en-us/zapps.html
               Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 6 of 9




1 of 4                                                                             10/25/2020, 11:16 AM
Zapps | Zoom                                                         https://zoom.us/docs/en-us/zapps.html
               Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 7 of 9




2 of 4                                                                             10/25/2020, 11:16 AM
Zapps | Zoom                                                         https://zoom.us/docs/en-us/zapps.html
               Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 8 of 9




3 of 4                                                                             10/25/2020, 11:16 AM
Zapps | Zoom                                                         https://zoom.us/docs/en-us/zapps.html
               Case 3:20-cv-07506 Document 3-3 Filed 10/26/20 Page 9 of 9




4 of 4                                                                             10/25/2020, 11:16 AM
